 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
      JAMES WINN,
 9                          Plaintiff,
                                                                   NO. C18-919RSL
10
                     vs.
11
                                                                   ORDER OF DISMISSAL
      BOYD TINSLEY,
12
                            Defendant.
13

14

15
            It having been reported to the Court on Monday, June 10, 2019 that the above cause has been
16
     settled, and no final order having yet been presented, NOW, THEREFORE,
17
            IT IS ORDERED that this cause be and the same is hereby DISMISSED. This dismissal shall be
18
     without prejudice to the right of any party upon good cause shown within forty-five (45) days hereof to
19
     reopen this cause if the reported settlement is not consummated.
20
            The Clerk of the Court is instructed to send copies of this Order to all counsel of record.
21
            DATED this 12th day of June, 2019.
22

23

24                                                A
                                                  Robert S. Lasnik
25                                                United States District Judge
26

27

28   ORDER -1
